Title: Thomas Jefferson to Patrick Gibson, 11 November 1819
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Nov. 11. 19.
						
					
					The period for the renewal of my notes in the banks of Virginia & of the US. being now approaching, I inclose them to you for that purpose. I have not yet heard whether the boats which left Milton on the 10th of October have got to Richmond yet. they are not returned here, nor is there water enough in the river to float an empty boat. The Collector of Norfolk writes me that he has forwarded to you for me a case of wine, which be pleased to send it on by either Johnson’s or Gilmer’s boats whichever first offers   Your’s affectionately
					
						
							Th: Jefferson
						
					
				